Citation Nr: 0124519	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  01-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
September 1959.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.


REMAND

This appeal involves a claim of entitlement to service 
connection for hearing loss.  The veteran claims that he 
suffers from bilateral hearing loss as a result of acoustic 
trauma experienced while he was on active military duty.  He 
maintains that he served with an armored tank division, and 
that his duties involved driving tanks and firing 90-
millimeter guns without the use of ear protection.  Before 
the Board can adjudicate this claim, however, additional 
evidentiary development is required.  

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 which affects all claims pending on 
the date of enactment of this law.  38 U.S.C.A. § 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
For reasons set forth below, additional development is needed 
to comply with the Veterans Claims Assistance Act of 2000.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  For purposes of applying the laws 
administered by VA, hearing impairment will be considered a 
disability when the thresholds for any of the frequencies at 
500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2001). 

Unfortunately, it appears that the veteran's service medical 
records were destroyed in a 1973 fire at the National 
Personnel Records Center in St. Louis, Missouri, and that a 
search of alternative sources has been unsuccessful.  
However, the absence of evidence of a hearing loss disability 
in service is not fatal to the veteran's claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a 
current hearing loss disability and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

The record shows that the veteran has a current hearing loss 
disability for VA purposes.  The veteran was seen at East 
Alabama Ear, Nose & Throat in July 1997 for ear congestion.  
When seen at that facility in May 1998, he was diagnosed with 
bilateral sensorineural hearing loss.  In March 1999, he was 
seen by an audiologist at Auburn University Hearing and 
Speech Clinic, where he reported a five-year history of 
hearing loss.  The veteran also reported a "lifelong history 
of noise exposure," including hunting since the age of 10, 
repeated missile firing while in the military, and working in 
the farming and construction industries.  He indicated that 
he continued to hunt and shoot skeet on occasion.  
Audiological evaluation at that time revealed pure tone 
thresholds between 80 and 85 decibels at the 500, 1000, 2000, 
and 4000 Hertz levels for both ears.  The audiologist 
concluded that the veteran had moderate to mild sensorineural 
hearing loss in the right ear and moderate sensorineural 
hearing loss in the left ear.  In an April 2000 letter, the 
audiologist explained that the veteran had a history of 
significant noise exposure while serving in the military.  
She then stated that "[h]is exposure to noise while riding in 
military tanks would contribute to his present hearing loss." 
(Emphasis added).

At a hearing held before the undersigned member of the Board 
in July 2001, the veteran stated that he was assigned to the 
68th Armored Tank Battalion of the 3rd Infantry Division.  He 
testified that the tanks to which he was assigned had 90-
millimeter guns which created significant acoustic trauma.  
He described how he witnessed other servicemen suffer from 
nose bleeds as a result of the concussion from these guns.  
He said he often experienced a sensation of numbness and 
ringing in his ears after target practice that lasted 
approximately thirty minutes.  In contrast to what he told 
the audiologist at Auburn University, he denied any 
significant noise exposure after service.  In this regard, he 
said he went to school and worked in sales immediately after 
his separation from active duty, and that he had worked in 
the real estate business for the past twenty years.  

Based on these findings, it appears that the veteran has a 
current hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.  Further, it appears that the audiologist at Auburn 
University has suggested that the veteran's in-service noise 
exposure contributed to his present hearing loss. However, it 
does not appear that the audiologist's opinion was based on a 
review of the claims file, especially the veteran's more 
recent testimony, which in some respects differs from the 
information provided to the audiologist in 1999.  See Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran).   Under these circumstances, and in light of the 
recent amendment concerning the duty to assist, the Board 
finds that the veteran should be afforded a VA audiological 
evaluation to determine whether his hearing loss disability 
is attributable to noise exposure in service.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that VA's duty to 
assist includes conducting a thorough and contemporaneous 
medical examination of the veteran).  Prior to the 
examination, however, the Board finds that the veteran's 
service personnel records should be obtained for the 
examiner's review, as they may better document the veteran's 
duties as a tank and gun operator.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take action to obtain 
the veteran's service personnel records.  
The RO should document in the claims 
folder all efforts undertaken in this 
regard.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of any hearing loss 
disability.  The examiner should be asked 
to review the veteran's entire claims 
folder prior to examination, including 
service personnel records, if available.  
Following examination and review of the 
record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any current hearing 
loss disability is related, even in part, 
to noise exposure during the veteran's 
period of active duty service.  A 
complete rationale for any opinion 
expressed must be provided.

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO should 
return the report to the examiner for 
corrective action.  The RO should also 
review the entire file and undertake any 
additional development deemed necessary 
to comply with the Veterans Claims 
Assistance Act of 2000.

4.  After ensuring that the requested 
actions have been completed, the RO 
should then re-adjudicate the veteran's 
claim of entitlement to service 
connection for hearing loss.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional evidence 
and to provide due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


